DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply filed 9/28/2021. 
Claims 1-12, 14, 21-23 are pending.
Previous rejections under 35 USC 103 and double patenting are maintained and recited below.
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. Applicant argues (1) the art of record, Robinson US 2016/0160139, is not enabled. 
Applicant’s argument is not persuasive. First, the cited publication, now an issued patent, is presumed enabled as discussed by applicant. While this presumption is rebuttable, Applicant’s arguments are not persuasive. Each of the factors discussed by applicant are addressed below. First, it is noted that the disclosed process is substantially the same process as claimed in the instant application and hydrodesulphurization, the primary chemical reaction disclosed, is well known in the art.  This discussed factors include: 
Undue Experimentation, Claim Breadth. Listed in the analysis as not a significant factor. Examiner agrees. 
Undue Experimentation, Nature of the Invention. Applicant argues that because the process is a catalytic chemical process, this factor weighs against enablement of the reference. Examiner disagrees. The mere fact that the process is a chemical catalytic process does not touch on the enablement of the specific reference. 
Undue Experimentation, the state of the prior art: Applicant argues this factor is neutral to slightly negative. Given the state of the art of hydroprocessing, including varying feeds, Examiner agrees that this factor is neutral.
 Undue Experimentation, Skill in the Art. Listed in the analysis as a neutral factor. Examiner agrees. 
Undue Experimentation, Level of Predictability. Applicant argues that the level of predictability of heavy hydrocarbon hydrotreatment is low and weighs against enablement in Robinson. Examiner disagrees. Robinson teaches the hydrotreating process with sufficient specificity with respect to the feed properties, detailed catalyst including a list of suitable hydrotreating catalyst described in the art (0061), and narrow range of effective hydrotreating conditions (0064), to enable one to perform the process. It is unclear what lacking that renders this hydrotreatment process not enabled.
Undue Experimentation, Amount of Direction. Applicant references (1) the catalyst material in example 1 being too general, example 1 lacking LHSV and hydrogen rate, and listing of broad operation conditions; and (2) the use of “vacuum resid feed stream” in a non-conventional manner. Applicant also argues (3) Figure 1 includes “significant and important process teachings” and that examiner disregards these teachings with no express teaching by Robinson. This is not persuasive. Robinson provides sufficient teaching of the catalyst, including a number of suitable examples listed in referenced patents. Robinson teaches the vacuum residue stream with sufficient specificity as discussed in the arguments section of the previous action. Robinson explicitly teaches that the feed may include or may not include additional feeds. The process is disclosed in the specification and claims as including optional features, some of which are exemplified in the figure, but the references is not limited to the exemplified figure, but for all it teaches, including those embodiments not depicted. 
Undue Experimentation, Number of Result Determinative variables. Applicant argues that result determinative variables render the art inherently unpredictable, including reactor, catalyst selection, and operating conditions. These are all variables that are well known in the art and can be selected by one of ordinary skill in the art, are 
In view of the factors discussed, Examiner does not find the presumption of enablement is overcome. Each of these factors presented, outside the arguments around the illustrative embodiment figure 1 and example 1, equally apply to the instant application. Robinson teaches hydrotreating a feedstream under a given set of conditions. It is typical to include a range of operating conditions and within the skill of one in the art to design within the conditions based on specific feed treated and products desired. Robinson teaches using a commercial hydrotreating catalyst sufficiently detailed and provides a number of example catalysts. With respect to the feedstream with optional co-feeds, the presence of optional co-feedstreams and examples using such does not negate the teachings of treating the feedstream alone and the lack of an example of a specific embodiment without co-feed does render the process not enabled. 
Applicant further argues, if found enabled, the resid feed of Robinson is not the same as claimed. This argument was presented and addressed in the previous action. 
Applicant further argues, if found enabled, the feed of Robinson requires a blend because one of the figures shows a blend. Again, this argument was presented and addressed in the previous action. The art is not limited to specific embodiments therein and the art clearly teaches that the additional feed streams are optional.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2016/0160139) in view of Sharivker (US 2003/0042172).
With respect to claim 1, Robinson teaches a method for making a low sulfur marine bunker fuel (i.e. a product heavy marine fuel oil) (0010), comprising: contacting a vacuum resid 
With respect to the vacuum resid corresponding to the Feedstock Heavy Marine Fuel Oil, Robinson teaches treating a resid stream having a boiling points as defined in 0041-0051, such as an IBP of at least 250 C and a FBP of at most 845 C, with only hydrotreatment to remove sulfur “without substantial cracking” to produce a marine product that may meet the standards of a residual marine fuel under ISO 8217:2017 (compare ISO 8217 table 2 with Robinson 0025-0039; 0052). Given the resid material is within the boiling range of a residual marine fuel oil, and the effluent produced from hydrotreating with minimal cracking meets the standards for a residual marine fuel under ISO 8217, the resid stream is interpreted as a Feedstock Marine Fuel Oil. Note that the specification, outside of claim 4 and the corresponding discussion in the specification that further limits a Feedstock Marine Fuel Oil to meeting the IDSO 8217 standard, the Feedstock Heavy Marine Fuel Oil has no specific definition. 
Robinson is silent regarding vanadium, nickel, iron and aluminum plus silicon content of the vacuum resid. However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed (see discussion under claim 8) with the same catalytic components (see claim 7) to produce a product having properties meeting the product specifications claimed (claim 4 and 6). It is expected then that the feed metals contents would fall within the same or overlapping ranges to that claimed given the same hydrotreating process is conducted under the same conditions and achieves same product claimed.
Robinson is silent regarding first contacting the feedstock with microwave energy in the presence of a microwave absorbent material.
However, microwave desulfurization to produce low sulfur fuel oil and distillate fuels is known in the art. For example, Sharivker teaches a method of desulfurizing and cracking hydrocarbons to produce fuel oil using microwave energy in the presence of at least a solid sensitizer (i.e. a microwave absorbent material) and solid source of hydrogen (abstract). The feed, such as gasoil containing high amounts of sulfur (examples), is mixed with the sensitizers and optionally other additives. The mixture is subject to microwave radiation at 2450 MHz (examples; 0021-0028). The product in each of the five examples has similar density, improved pour and flash points and a sulfur content reduced by 30 to 100% (tables 2 and 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to subject the hydrocarbon feed of Robinson to microwave desulfurization as taught in Sharivker to obtain partial sulfur removal prior to hydrotreatment. Both hydrodesulphurization and microwave desulfurization are known for reducing the sulfur of fuel oils. The combination of the two process steps using serial treatment of the fuel oil feedstock does no more than combine prior art elements according to known methods to yield predictable results. MPEP 2143.
Robinson does not explicitly teach the step of separating from the hydrotreated effluent a Product Heavy Marine Fuel Oil liquid component and a gaseous component and by-product hydrocarbon.
However, Robinson discloses wherein the initial boiling point of the final product after hydrotreating the vacuum resid may be at least 250C or even an initial boiling point of at  least 310C (0042). The hydrotreating reaction will knowingly produce gases such as hydrogen sulfide and unused hydrogen. While cracking is minimized (0016), some conversion to lower boiling hydrocarbons will inherently take place in the hydrotreating reaction. Thus, to achieve the 
With respect to claim7, Robinson teaches the limitations previously discussed with respect to claim 1. Robinson does not explicitly teach separating the liquid components from the gaseous components of the hydrotreated effluent.
However, Robinson discloses wherein the initial boiling point of the final product after hydrotreating the vacuum resid may be at least 250C or even an initial boiling point of at  least 310C (0042). The hydrotreating reaction will knowingly produce gases such as hydrogen sulfide and unused hydrogen. While cracking is minimized (0016), some conversion to lower boiling hydrocarbons will inherently take place in the hydrotreating reaction. Thus, to achieve the product initial boiling point of e.g. 310+C taught in Robinson, separation of the gaseous components is required.
Robinson is silent regarding contacting the liquid portion of the hydrotreated effluent with microwave energy in the presence of a microwave absorbent material.
However, microwave desulfurization to produce low sulfur fuel oil and distillate fuels is known in the art. For example, Sharivker teaches a method of desulfurizing and cracking hydrocarbons to produce fuel oil using microwave energy in the presence of at least a solid sensitizer (i.e. a microwave absorbent material) and solid source of hydrogen (abstract). The feed, such as gasoil containing high amounts of sulfur (examples), is mixed with the sensitizers and optionally other additives. The mixture is subject to microwave radiation at 2450 MHz (examples; 0021-0028). The product in each of the five examples has similar density, improved pour and flash points and a sulfur content reduced by 30 to 100% (tables 2 and 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to subject the hydrotreated fuel oil or liquid in Robinson to microwave desulfurization as taught in Sharivker to obtain increased sulfur removal through the serial treatment of the hydrocarbon fuel oil using known fuel oil desulfurization methods.
claims 2 and 8, Robinson teaches wherein the sulfur content of the resid feed is at least 2,000 ppm or even at least 3 wt. % (0024), which encompasses the claimed range. Robinson also teaches wherein the feedstock has a density, viscosity, and carbon residue (see example feed in table 1) within the standards of ISO 8217 residual marine fuels (ISO 8217 table 2). 
Robinson is silent regarding the remaining properties listed in ISO 8217 and thus silent regarding wherein the Feedstock Heavy Marine Fuel Oil complies with ISO 8217 (2017).
However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed (see discussion under claim 8) with the same catalytic components (see claim 7) to produce a product having properties meeting the product specifications claimed (claim 4 and 6). It is expected then that the feed that produces the same product as claimed using the same process as claimed and has overlapping properties of viscosity, density and carbon content would have other properties within or in overlapping ranges.
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to claims 3 and 9, Robinson teaches wherein the feedstock has a density, viscosity, and carbon residue within the standards of ISO 8217 residual marine fuels (ISO 8217 table 2). Robinson provides a single exemplary vacuum resid (i.e. feedstock heavy marine fuel oil) with a kinematic viscosity at 50C of 400-550 cSt (table 1) (determined using ISO 3104 according to par. 0032-33), which falls within the claimed range of 180-700 mm2/s; a density at 15C of 900-1000 kg/m3 (table 1) (determined using ISO 3675 or 12185 according to par. 0034-35), which falls within the range of a maximum of 991-1010 kg/m3; and a Conradson carbon residue of 4-7 wt. % (table 1) (method not provided), which falls within the range of less than 20 
Robinson is silent regarding the remaining properties listed in ISO 8217 for the feedstock and the feedstock CCAI, flash point, or aged sediment content of the vacuum resid. 
However, Robinson teaches wherein the feed is subject to hydrotreating to reduce sulfur with minimized cracking under the same conditions claimed (see discussion under claim 8) with the same catalytic components (see claim 7) to produce a product having properties meeting the product specifications claimed (claim 4 and 6). It is expected then that the feed CCAI, flash point, aged sediment, and silicon plus aluminum content and other ISO properties of the feed would fall within the same or overlapping ranges to that claimed given the same hydrotreating process is conducted under the same conditions and achieves same product outcome as claimed, including CCAI, flash point, aged sediment, viscosity, density and carbon content.
With respect to claims 4 and 10, Sharivker teaches wherein the sensitizers may be metal oxides (0017).
With respect to claims 5 and 11, Robinson teaches wherein the catalyst materials comprises a Group VIII metals such as Ni and/or CO and a Group VIB metal such as Mo and/or W; optionally a porous inorganic oxide catalyst carrier such as , alumina, silica, titania, calcium oxide, strontium oxide, barium oxide, among others (0060-0062). The hydrogen-containing (treat) gas can be either pure hydrogen or a gas containing at least 50 vol. % to at least 90% hydrogen, optionally in addition to one or more other gases (e.g., nitrogen, light hydrocarbons such as methane, and the like, and combinations thereof) (0065). This includes wherein the hydrogen pressure is greater than 80% of the treat gas pressure.
With respect to claims 6 and 12, Robinson teaches a ratio of hydrogen to feed in the range of 500-100,000 scfb, which falls within the claimed range; a total pressure from 300-3000 psig, which falls within the claimed range; a temperature of 550-800F, which falls within the 
With respect to claims 14 and 21, Robinson teaches wherein the Product Heavy Marine Fuel Oil complies with ISO 8217 (2017) (see 0025-0039; 0052; table 4; see claim 6 below) and has a sulfur content of between 5 and 5000 ppm (0026-0027). Further, Robinson teaches wherein the product has the following specific properties (0025-0039; 0052):
a kinematic viscosity at 50C (ISO 3104) of at most 400 (0032);
a density at 15 C (ISO 3675 or ISO 12185) of at least 870 or at most 1,000 kg/m3 (0034-0035);
a CCAI (ISO 8217) of 880 or less (0038); 
a flash point (ISO 2719) of at least 60 C (0052); 
a sediment content and oxidation stability after aging (both ISO 10307-1) of less than 0.1 wt. % (0052);
a carbon residue--micro method (ISO 10370) of 4.99 wt. % (table 4); and
an aluminum plus silicon (ISO 10478) content of e.g. 8 mg/kg (table 4). 
A prima facie case of obviousness is established when a prior art range encompasses, overlaps, touches or lies inside a claimed range. MPEP 2144.05; see also MPEP 2131.
With respect to the method of determining micro carbon content, aged sediment content and aluminum plus silicon, the art does not expressly tech using ISO 10370, 10307-2, or 10478, respectively. However, it is expected that the value measured or calculated in the art is determined by an appropriate method that would achieve substantially the same results. 
With respect to claims 22 and 23, Robinson does not expressly teach wherein the feedstock and the product are merchantable quality. However, both the feed and product appear to meet the ISO 8217 Residual Marine Fuel requirements as discussed above. Further, Robinson teaches processing the feed with only hydrotreating for contaminant removal (minimal .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771